 SOUTHSIDE MEDICAL CE
NTER
, INC
. 295 Southside Medical Center, Inc. 
and
 American Feder
a-tion of State, County and Municipal Emplo
yees, 
Local 1644. 
Case 10
ŒCAŒ37919 December 
23, 2010
 DECISION AND ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 On April 22, 2010, Administrative Law Judge Keltner 
W. L
ocke issued the attached dec
ision.  The Respondent 
filed exceptions and a supporting brief, the Acting Ge
n-eral Counsel filed an answering brief, and the Respon
d-ent filed a reply brief. 
 The National Labor Relations Board has del
egated its 
authority in this
 proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has d
ecided to 
affirm the judge
™s rulings, findings, and concl
usions,
1 to 
modify his remedy,
2 and to adopt the recommended
 Or-der as modified and set forth in full b
elow.
3 1 In addition to contending on exce
ptions that Amelia Kemp was a 
supervisor while employed as ﬁClinical Manager (Floater),ﬂ the R
e-spondent excepted to the judge™s further conclusion that Kemp was not 
a managerial employee.  As the Respondent did not proffer
 any arg
u-
ment or articulate any grounds for reversing the judge™s co
nclusion, 
however, we find that it has effe
ctively waived this exception.  See 
Board™s Rules and Regulations Sec. 102.46(b)(1)
Œ(2); 
Gaetano & 
Ass
ociates
, 344 NLRB 531, 531 fn. 6 (2005), en
fd. mem. 183 Fed. 
Appx. 17 (2d Cir. 2006).  In any event, we agree with the judge that the 
Respo
ndent has presented no evidence that Kemp ever ﬁformulate[d] 
and effectuate[d] management policies by expressing and making ope
r-
ative the decisions of [her] emp
loyer.ﬂ  See 
NLRB v. Bell Aerospace 
Co.
, 416 U.S. 267, 288 (1974).
 In the absence of exceptions, we adopt, pro forma, the judge™s fin
d-
ing that, because he concluded that Kemp™s protected atte
ndance at a 
union meeting was the sole reason for her discharge, 
the mixed
-motive 
analysis in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), ﬁwould be neither 
helpful nor appropriateﬂ in d
etermining the legality of the discharge.  In 
any event, even if Kemp™s all
eged ﬁlack of candorﬂ when subsequently 
questioned about the meeting were considered as a separate motiv
a-tional factor under 
Wright Line
, it would not be l
egitimate grounds for 
her discharge in the circumstances of this case.
 2 Backpay shall be computed in
 accordance with 
F. 
W. Woolworth
, 90 NLRB 289 (1950), with interest at the rate prescribed in 
New Hor
i-zons for the Retarded
, 283 NLRB 1173 (1987), compounded daily as 
pr
escribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010).
 3 We shall modify the jud
ge™s recommended Order and substitute a 
new notice in accordance with our decisions in 
Indian Hills Care Ce
n-
ter
, 321 NLRB 144 (1996), and 
Ferguson Electric Co., 
335 NLRB 142 
(2001), and to conform to the Board™s standard remedial language.  In 

addition, 
we shall modify the judge™s recommended Order to provide 
for the posting of the notice in accord with 
J. Picini Flooring
, 356 
NLRB 
11
 (2010).
  For the reasons stated in his dissenting opinion in 
J. Picini Flooring
, Member Hayes would not require electronic d
istrib
u-
tion of the notice.
  ORDER
 The National Labor Relations Board adopts the re
c-ommended Order 
of the administrative law judge
 as 
modified and set forth in full below, and orders that the 
Respondent, Southside Medical Center, Inc., 
Atlanta, 
Georgia, its officers, agents, successors, and assigns, 
shall
 1.  
Cease and desist from
 (a) Coercively interrogating any employee about union 
support or protected activities, including attendance at 
union meetings and discussions co
ncerning salari
es or 
other compensation.
 (b) Discharging or otherwise discriminating against 
any employee for supporting the American Federation of 

State, County and Municipal Emplo
yees, Local 1644
, or 
any other labor organization by, inter alia, attending u
n-ion meetings
. (c) In any like or related manner interfering with, r
e-straining, or coercing employees in the exe
rcise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 (a) W
ithin 14 days from the date of this Order, offer 
Amelia Kemp full reinstatement to her former job or, if 

that job no longer exists, to a substantially equiv
alent 
position, without prejudice to her seniority or any other 
rights or privileges prev
iously enjo
yed.
 (b) Make Amelia Kemp whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against her.  Backpay shall be computed in accor
d-ance with 
F.
 W. Woolworth Co.
, 90 NLRB 289 (1950), 
plus daily compound interest as presc
ribed in 
Kentucky 
River Medical Center
, 356 NLRB 
6 (2010).
 (c) Preserve and, within 14 days of a r
equest, or such 
additional time as the Regional D
irector may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, 
all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms
 of this Order.
 (d) Within 14 days from the date of this O
rder, remove 
from its files any reference to the unlawful di
scharge of 
Amelia Kemp and, within 3 days thereafter, notify her in 

writing that this has been done and that the discharge will 

not be use
d against her in any way.
 (e) Within 14 days after service by the R
egion, post at 
its Atlanta, Georgia facilities copies of the attached n
o-356 NLRB No. 
58                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 296 tice marked 
ﬁAppendix.
ﬂ4  Copies of the notice, on forms 
provided by the Regional Dire
ctor for Region 10, after 
being
 signed by the Respondent
™s authorized represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees are custo
marily 
posted.  
In addition to physical posting o
f paper notices, 

notices shall be distributed electronically, such as by 

email, posting on an intranet or an inte
rnet site, and/or 
other electronic means, if the R
espondent customarily 
communicates with its employees by such means.  
Rea-sonable steps shall 
be taken by the Respo
ndent to ensure 
that the notices are not altered, defaced, or covered by 

any other material.  In the event that, during the pende
n-cy of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these
 procee
d-ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current emplo
yees 
and former employees employed by the Respondent at 

any time since May 4, 2009.
 (f) Within 21 days after service by the Region, file 
wit
h the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Regional 

Director attesting to the steps that the Respondent has 

taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS
 BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose repr
esentatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 coercively question you about your union 
support or protected activities
, including your a
ttendance 
at union meetings and discussions co
ncerning salaries or 
other compensation.
 4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United State
s Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ WE WILL NOT
 discharge or otherwise discriminate 
against any of you for supporting the American Feder
a-tion of State, County and Municipal Emplo
yees, Loc
al 
1644, or any other labor organization by attending union 
meetings or otherwise engaging in activity protected by 
the Act.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

guaranteed you by S
ection 7 of the Act.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Amelia Kemp full reinstatement to her fo
r-mer job or, if that job no longer exists, to a su
bstantially 
equivalent position, without prejudice to her seniority or 

any othe
r rights or privileges previously e
njoyed.
 WE WILL 
make Amelia Kemp whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against her, less any net interim earnings, 
plus interest.
 WE WILL
, within 14 days from the dat
e of the Board
™s Order, remove from our files any reference to the unla
w-ful discharge of Amelia Kemp, and 
WE WILL
, within 3 
days thereafter, notify her in writing that this has been 

done and that the discharge will not be used against her 
in any way.
 SOUTH
SIDE 
MEDICAL 
CENTER
, INC
.  Lisa Y. Henderson, Esq. 
and 
Carla L. Wiley, Esq., 
for the Ge
n-eral Counsel
. Donald R. Lee, Esq
., for the Respondent
. James D. Fagan
 Jr., Esq.
 (Stanford Fagan LLC),
 for the Char
g-ing Party
.  DECISION
 STATEMENT OF THE 
CASE
 KELTNER
 W.
 LOCKE
, Administrative Law Judge
.  This case 
turns on whether a person discharged for attending a union 
meeting was a supervisor, and therefore unprotected by the 
Nat
ional Labor Relations Act (the Act
).  Because R
espondent 
has not carried its burden of est
ablishing that person™s superv
i-sory status, I conclude that it violated Section 8(a)(3) and (1) of 
the Act.
 Procedural History
 This case began on June 8, 2009
, when the American Fe
d-eration of State, County
, and Municipal Employees, Local 1644 
(the Union
 or the 
Charging Party) filed an unfair labor practice 
charge against Southside Medical Center, Inc. (R
espondent).  
After an investigation, the Regional Director for Region 10 of 

the Board issued a 
complaint and 
notice of 
hearing (the c
om-plaint
) on August 3, 
2009.  In doing so, the R
egional Director 
acted for the Board™s General Counsel (the General Counsel
 or 
the G
overnment).  Respondent filed a timely 
answer to the 
complaint.
 On September 24 and 29, 2009, I conducted a hearing in A
t-lanta, Georgia.  At the be
ginning of the hearing, the Ge
neral 
                                                            SOUTHSIDE MEDICAL CE
NTER
, INC
. 297 Counsel amended the 
complaint by adding a new paragraph 
alleging certain 8(a)(1) violations.  Respondent d
enied these 
alleg
ations.
 The parties filed post
hearing briefs, which I have read and 
considered.
 Admitted Allegati
ons Based on admissions in the Respondent™s 
answer, I find that 
the General Counsel has proven the allegations set forth in 
complaint paragraphs 1, 2, 3, 4, 5, 6, 7, and 8.
 Specifically, I find that the Union filed and served the unfair 
labor practice char
ge as alleged, and that it is a labor organiz
a-tion within the meaning of Section 2(5) of the Act.  Moreover, 

based upon undisputed evidence in the record, I find that since 
March 1986, the Union has been the certified bargaining repr
e-sentative of a unit of
 Respondent™s employees, that Respondent 
has recognized the Union as exclusive repr
esentative, and that 
such recognition has been embodied in co
llective
-bargaining 
agreements, including an agreement in e
ffect between July 7, 
2006
, and July 7, 2009.
 Additio
nally, based upon the Respondent™s 
answer, I find 
that Respondent meets both the statutory and the Board™s di
s-cretionary standards for assertion of jurisdiction and that it is an 

employer engaged in commerce within the meaning of Se
ction 
2(2), (6)
, and (7)
 of the Act.
 Further, I find that the following individuals are Respon
d-ent™s supervisors and agents within the meaning of Se
ction 
2(11) and (13) of the Act:  Interim Director of Nursing Jewe
l-lene McCrary; Chief Medical Officer Barbara McMillan
-Persaud; Dir
ector of Human Resources Ann Wi
lliams; and 
Chief Executive Officer David Williams.
 Moreover, Respondent has admitted and I find that on about 
May 8, 2009, it discharged its employee Amelia Kemp.  Ho
w-ever, it has denied that Kemp™s discharge violated the Ac
t. Contested Issues
 The General Counsel asserts that Kemp was not a s
upervisor 
within the meaning of the Act and that, accordingly, her atten
d-ing a 
union me
eting constituted activity protected by the Act.  
Therefore, the General Counsel asserts, Respondent
™s discharge 
of Kemp for attending the 
union meeting violated Section 
8(a)(3) and (1) of the Act.
 Respondent argues that Kemp was, in fact, a statutory supe
r-visor and, therefore, her presence at a 
union meeting fell ou
t-side the Act™s protection.
 The Genera
l Counsel™s amendment to the 
complaint at hea
r-ing adds the allegations that on about May 4, 2009, Respon
d-ent, by Human Resources Director Ann Wi
lliams, interrogated 
employees about attendance at 
union meetings and about di
s-cussing their salaries.  The 
Gove
rnment a
sserts that Respondent 
thereby violated Section 8(a)(1) of the Act.
 Facts
 Respondent employed Amelia Kemp as 
a certified medical 
assistant (CMA
), a position within the bargaining unit repr
e-sented by the Union.  Respondent also employed two individ
u-als with the job title ﬁclinical manager.ﬂ  These pos
itions were 
outside the bargaining unit.
 At some point during 2008, Respondent created a new pos
i-tion titled ﬁclinical manager
 (floater).ﬂ  Human Resources D
i-rector Ann Williams then invited Kemp to appl
y for it.  Initia
l-ly, in the fall of 2008, Kemp declined to apply.  
 In January 2009, Williams again invited Kemp to a
pply for 
the new and as yet unfilled position.  Although it a
ppears that 
Kemp remained reluctant to apply for the position, ultimately 
she
 did.  By letter dated March 23, 2009, Williams informed 
Kemp that she had been selected, effective the next day.  The 
letter informed Kemp that her annual salary would be $30,000, 

but it did not describe the job duties associated with this pos
i-tion.
 The ﬁ
Clinical Manager (Floater)ﬂ Position
 This case turns on whether Kemp met the statutory definition 
of ﬁsupervisorﬂ in her position as ﬁclinical manager (floater).ﬂ  
Because that question involves a legal conclusion, it will be 
addressed under the ﬁLegal Ana
lysisﬂ section, below.  Howe
v-er, the conclusion depends, in part, on whether Kemp po
ssessed 
any of the supervisory powers listed in Section 2(11) of the 
Act.  Whether or not she possessed any of these powers is a 
question of fact which will be discussed he
re.
 To satisfy one part of the statutory test for supervisor, the i
n-dividual must possess the power to do at least one of the fo
l-lowing:  Hire, transfer, suspend, lay off, recall, promote, di
s-charge, assign, reward, or discipline other employees, or r
e-spon
sibly to direct them, or to adjust their grievances, or effe
c-tively to recommend such action.  29 U.S.C. § 152(11)
.   The 
analysis begins by examining whether the individual possessed 
one or more of these powers.  If she did not, the analysis stops 

by conc
luding that the person did not meet the statutory defin
i-tion of supervisor.  If she did have the authority to take one of 
the specified actions, then the analysis must proceed to further 
steps.  However, the first question to be answered is whether 
the put
ative supe
rvisor possessed one of the listed powers.
 On March 24, 2009, Kemp signed an acknowledg
ement that 
she had read and understood the job description for ﬁclin
ical 
manager.ﬂ  (The record does not include a separate job descri
p-tion for ﬁclinical manag
er (floater)ﬂ and I infer that such a sep
a-rate job description does not exist.)  The job description for 
ﬁclinical managerﬂ states in part, as follows:  
  GENERAL DESCRIPTION OF POSITION
  Report[s] Directly to the Chief Medical Officer.  S
u-pervises and coo
rdinates administrative management fun
c-tions of Southside™s satellite locations.
  DETAILED DESCRIPTION OF POSITION
  1. Coordinates the implementation and organizational 
policies and procedures designed to improve operational 
eff
iciency.
 2. Has a thorough k
nowledge of patient health care d
e-livery systems.
 3. Ensures compliance with clinical patient care stan
d-ards, regulatory requirements[,] established policies and 
procedures.
 4. Responsible for the supervision of all administrative 
functions and clinical se
rvices in conjunction with provi
d-er.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 298 5. Monitors and oversees the operation of the satellites.
 6. Attends scheduled administrative staff meetings.
 7. Provides monthly administrative reports to the Chief 
Medical Officer.
 8. Facilitates resolution of custome
r service issues.
 9. Serves as administrative liaison to medical and nur
s-ing staff.
 10. Performs other job related duties as a
ssigned.
  KNOWLEDGE, SKILLS AND ABILITIES
  1. Ability to plan, organize and prioritize.
 2. Ability to communicate effectively with
 patients and 
staff.
 3. Supervisory skills.
 4. Has the ability to use independent sound judgment 
in daily decision
-making.
  MINIMUM QUALIFICATIONS
  Degree preferred with a good understanding of med
i-cal terminology.  Some leadership experience pr
eferred.  
Must have reliable transportation.  Must be computer li
t-erate.  Bilingual a plus.
  TYPICAL PHYSICAL DEMANDS
  Requires sitting for long periods of time.  Requires 
eye
-hand coordination and manual dexterity sufficient to 
operate a keyboard, photocopier, tel
ephone, calculator and 
other office equipment.  Requires normal range of hearing 
and eye sight to record, prepare and communicate appr
o-priate reports.
  TYPICAL WORKING CONDITIONS
  Normal office environment.  Occasional evening or 
weekend work.
  The actual du
ties assigned to Kemp when she a
ssumed the 
position of 
ﬁclinical manager (floater)ﬂ bore little rese
mblance 
to the duties listed in the ﬁclinical managerﬂ job description 

quoted above.  Kemp™s actual duties involved checking medical 
logs at different facil
ities operated by R
espondent.
 The testimony of two management officials esta
blishes that 
the perceived need to keep the medical logs current was a mot
i-vating factor in the decision to create the ﬁclinical manager 
(floater)
ﬂ position.  Thus, Respondent™s ch
ief medical officer, 
Barbara McMillan
-Persaud testified, in part, as fo
llows:
  Q. 
Dr. Persaud I™m going to hand you it™s a
lready been 
marked and entered into evidence
 as General Counsel E
x-hibit 5.  
This is a letter to Ms. Kemp notifying her of her 
prom
otion.  It™s got clinical manager (floater).  Could you 
explain that term clinical manager (floater)?
 A. 
The clinical manager (floater) is that we would 
need Ms. Kemp, the idea was to have Ms. Kemp go to the 
satellite loc
ation, in addition to working at the ma
in center, 
go the sate
llite locations to update the logs, to keep the log 
books in order after she got them taken care of.  So on o
c-casion she would have to go out there to do that.
 Q. 
I understand.  When you say got them taken care, 
what does that mean ex
actly?
 A. 
Basically, what we wanted her to do, they weren™t 
in order.  Log books should be maintained on a regular b
a-sis and the people that were responsible for maintaining 
those log books hadn™t been doing what they were su
p-posed to be doing, so we knew 
Ms. Kemp had very good 
skills in order to get that taken care of, cause she was d
o-ing that at Thomasville so that™s what we wanted her to 
do.  Does that answer the que
stion?
 Q. 
Yes.  So these log books were not maintained at the 
time Ms. Kemp was promoted?
 A. 
Right.
  Correcting and updating the medical log books consumed most 
of Kemp™s worktime in her position of ﬁclinical manager (floa
t-er).ﬂ  Interim Director of Nursing Jewellene McCrary testified 
as follows:
  Q. During Ms. Kemp™s tenure as clinical manage
r, 
what did she spend the majority of her time d
oing?
 A. Assessing, correcting the logs.
  McCrary explained that Respondent uses logs to record var
i-ous types of medical test results, but that the entries in the var
i-ous log
books were not up to date.  McCrar
y partic
ularly was 
concerned that the abnormal lab results
 logbook and the pap 
smear log
book were not current.  Therefore, she a
ssigned Kemp 
to visit each of Responden
t™s facilities, inspect the log
books, 
and bring them up to date.
 In performing these func
tions, Kemp also sometimes i
n-structed employees on 
the correct way to keep the log
books.  
Essentially, Kemp provided employees with the same info
r-mation printed on instruction sheets for the logbooks.
 Kemp™s duties also included examining an emergency med
i-cal supply kit called the ﬁBanyon Kit,ﬂ to make sure that it 
contained the specified medicines and other items which would 
be needed quickly when an emergency occurred.
 The testimony of the chief medical officer and the interim d
i-rector of nursing leaves n
o doubt that during her service as 
ﬁclinical manager (floater),ﬂ Kemp performed few if any duties 
other than conducting these inspections and inventories.  Her 
work differed markedly from that of the two ﬁclinical mana
g-ers,ﬂ Eldry Cannada and Lissette Piza
rro.
 This difference is significant because Respondent o
ffered, as 
proof of Kemp™s supervisory status, evidence concer
ning the 
duties and authority of Cannada and Pizarro.  The rel
evance of 
such information depends on how closely Kemp™s job rese
m-bled those
 of Cannada and Pizarro.  If Respondent had expected 
Kemp to carry out the same functions, Respondent logically 
would have given Kemp the same authority.  However, a sim
i-larity in authority cannot be inferred if Kemp™s responsibilities 

differed from those 
of Cannada and Pizarro and if she pe
r-formed a different function within the organization.
 Respondent presented evidence that Cannada and Pizarro e
x-ercised some of the supervisory powers listed in Se
ction 2(11) 
of the Act, including assigning employees to w
ork at particular 
locations, approving leave requests
, and awarding ﬁstar pointsﬂ 
to employees under an incentive program.  The two clinical 
managers also provided administrative reports to the chief me
d-ical officer.  However, the testimony of Respo
ndent™s
 chief 
medical officer, Dr. McMillan
-Persaud, leaves no doubt that, 
 SOUTHSIDE MEDICAL CE
NTER
, INC
. 299 notwithstanding the similarity in job titles, Kemp did not pe
r-form the same tasks or have the same responsibilities as Ca
n-nada and Pizarro:
  Q. 
During the period between her promotion in M
arch 
and her discharge in May did Ms. Kemp communicate 
with you in any way concerning p
atient flow?
 A. 
No.
 Q. Did Ms. Kemp take any actions to grow the clinic?
 A. 
No.
 Q. 
Did Ms. Kemp take any action to supervise any 
staff?
 A. 
The only thing I think she had
 to do with the staff 
was when she found some sort of inconsistency or som
e-thing that was not done with the log books she would di
s-cuss it with that particular staff member.
 Q. 
Did she discipline anyone?
 A. 
Not that I know of.
 Q. 
Did she reward anyone?
 A. 
Not that I know of.
 Q. 
During the period after Ms. Kemp™s promotion did 
she provide you with any monthly administr
ative reports?
 A. 
No.
  Q. 
Did she provide you with any reports at all?
 A. 
Not me directly, no.
 Q. 
Are you aware of the facilitation of any res
olution 
of any customer service issues that Ms. Kemp handled?
 A. 
No.
 Q. 
Are you aware of any occasions that Ms. Kemp 
served as an administrative liaison to the medical and 
nursing staff?
 A. No.
 Q. 
Are you aware of employees that Ms. Kemp tran
s-ferred from o
ne satellite to another?
 A. 
No.
 Q. 
Are you aware of any star points that Ms. Kemp 
awarded to anyone?
 A. 
No.
 Q. 
Are you aware of any leave that Ms. Kemp granted 
upon request by an employee?
 A. 
No.
 Q. 
Now you testified that these are things that she, Ms. 
Kem
p, would have been doing?
 A. 
Yes.
 Q. 
But the fact is that Ms. Kemp didn™t do any of 
them, is that correct?
 A. 
Right.
 Q. 
You testified that you saw Ms. Pizarro and Ms. 
Cannada three or four times a month, is that co
rrect?
 A. 
Yes.
 Q. 
And you talked to them p
erhaps two to three times 
a week, is that correct?
 A. Yes.
 Q. But you didn™t see Ms. Kemp three to four times a 
month, did you Dr. Persaud?
 A. No.
 Q. Nor did you speak with her over the phone two to 
three times a week, did you?
 A. No.
  In the testimony quo
ted above, Dr. McMillan
-Persaud som
e-times answered
, ﬁNot that I know of.ﬂ  It may be observed that 
as chief medical officer, and as Kemp™s immed
iate supervisor, 
Dr. McMillan
-Persaud likely possessed more information about 
Kemp™s job duties than any other m
anager.  If Kemp had disc
i-plined or rewarded an employee on any occasion, Dr. McMi
l-lan
-Persaud very likely knew about it.
 Moreover, testimony given by Interim Director of Nursing 
Jewellene McCrary paints a consistent picture.  McCrary test
i-fied, in part, a
s follows:
  Q. 
Okay.  Now you also testified, I believe, that Ms. 
Kemp spent the majority of her time after her promotion 

assessing and correcting the log books, is that correct?
 A. 
Yes.
 Q. 
What did she do with the minority of her time, what 
did she do wit
h the rest of the time?
 A. 
Well, the plan was to get it all done and leave it in
i-tially and once everything was correct and complete then it 
would just be a little time where she would go back and 
just spot check.
 Q. 
But the time that she actually was doin
g this.
 A. 
That was all she was doing.
 Q. 
That was all she was doing, correct?
 A. 
Yes.
  Based on the testimony of Interim Director of Nursing 
McCrary and Chief Medical Officer McMillan
-Persaud, which 
I credit, I conclude that the recently
-created position 
of ﬁclin
i-cal manager (floater)ﬂ differed markedly from the ﬁclin
ical 
managerﬂ positions created earlier.  During Kemp™s service as 
the ﬁclinical manager (floater),ﬂ her duties consisted only of 
checking
 and correcting the medical log
books and making sure 
that the ﬁBanyon kitﬂ contained a current and complete invent
o-ry of medical supplies.  Therefore, the testimony of the two 
ﬁclinical managersﬂ concerning their own duties sheds no light 
on Kemp™s authority in the ﬁclinical manager (floater)ﬂ pos
i-tion.
 No em
ployees reported to Kemp.  She did not assign or d
i-rect any employee™s work.  She did not hire, discharge
, or di
s-cipline any employee and never recommended that manag
e-ment take such action.  Rather, her work involved duties
Š inspecting logbooks and correct
ing them, conducting an inve
n-tory of emergency supplies
Š that were essentially clerical in 
nature.
 Respondent may contend that it expected Kemp to perform 
other duties once she had finished her initial assig
nment of 
bringing the log
books up to date.  That 
argument might be 
more persuasive if the first 
6 weeks on the job amounted to a 
trai
ning period, at the end of which Kemp would be given more 
responsibilities.  However, credible evidence does not support 
the conclusion that Kemp was a ﬁtrainee.ﬂ
 Nothing i
n either the job announcement or the job descri
p-tion for clinical manager suggests that the position was that of 

management trainee.  Nothing in the record suggests that ma
n-agement told Kemp she would be a trainee and no ma
nagement 
representative testified
 that Kemp was a trainee.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 300 Indeed, Respondent stated in its posthearing brief that ﬁany 
training analogy is not apt because she was not pr
omoted to a 
‚Clinical Manager Trainee™ position.ﬂ  The brief further noted 
that Kemp™s pay was the same as that of anot
her clinical ma
n-ager, which would be unlikely if Kemp merely were a trainee.
 In theory, the narrow nature of Kemp™s job duties might be 
explainable this way:  For reasons including compl
iance with 
government regulations, it had become imperative for R
e-spon
dent to correct log
book deficiencies just as quickly as po
s-sible.  Therefore, when Kemp assumed the position of ﬁclinical 
ma
nager (floater),ﬂ Respondent directed her to give highest 
priority to this task, even at the expense of other duties.
 Under this the
ory, Kemp possessed supervisory authority 
from the beginning of her service as ﬁclinical manager (floa
t-er),ﬂ but had neither the time nor the opportunity to exe
rcise it.  
Nonetheless, it was there, in her pocket so to speak, and ready 

if she needed it.
 Thi
s theory presents a serious argument which must be co
n-sidered carefully.  However, my evaluation of the facts leads 
me to reject it.
 The argument would be more persuasive if the record 
showed a gradual expansion of Kemp™s responsibilities.  Such 
an expansi
on would indicate that Respondent indeed had e
x-pected Kemp to exercise supervisory authority once the pres
s-ing log
book work had been completed.  However, credible 
evidence does not prove that Kemp™s duties and responsibilities 
increased over time.  To the 
contrary, Kemp appears to have 
been doing the same work the entire time she served as ﬁclin
i-cal manager (floater).ﬂ
 To be sure, Kemp onl
y held this position for about 1
-1/2 
month
s from March 24
, to May 8, 2009.  However, the r
ecord 
does not suggest any sig
nificant expansion of Kemp™s duties 
during this period.
 It seems reasonable that if Respondent really did have plans 
to expand Kemp™s job duties, management would have told 
Kemp.  However, the credited evidence indicates to the contr
a-ry.
 Kemp testified tha
t she was working as a medical a
ssistant at 
one of Respondent™s facilities when she received a call from the 

secretary to the human resources director, asking her to come to 
the main facility.  There, Kemp met with Interim Dire
ctor of 
Nursing Jewellene McC
rary and Human Resources Director 
Ann Williams, who offered her the job of ﬁclinical manager 
(floater).ﬂ  Kemp testified that when she inquired about her job 
duties, Williams ﬁstated that I would just be mai
ntaining the log 
books.ﬂ  Kemp further testified 
as follows:
  Q. 
You testified that Ms. Williams told you what your 
duties would be as this Clinical Manager, did she, to the 
best of your recollection, were you told that your duties as 
Clinical Ma
nager would change at any time?
 A. 
No.
 Q. 
Were you told tha
t anything about a temporary a
s-sig
nment that you were doing?
 A. 
No.
 Q. 
Were you told anything about a special project that 
you would be doing?
 A. 
No.
  Based on my observations of the witnesses, I credit this te
s-timony.  Therefore, I find that Human Resourc
es Director Wi
l-liams did not tell Kemp that her duties would be chan
ging, or 
that they were a temporary assignment or special project.  Cre
d-
ited evidence does not indicate that anyone in ma
nagement 
made such representations to Kemp.
 Moreover, Kemp credibly
 testified that she did not consult 
with either of the clinical managers about how to pe
rform their 
job.  There would be no need for such a discussion unless 
Kemp™s duties were to be expanded.
 To summarize, Respondent assigned to Kemp only the cler
i-cal fun
ctions of keeping the medical logs up to date and making 
sure that Banyon kits were stocked with the specified emerge
n-cy medical supplies.  Respondent did not tell Kemp that her 
duties would increase later.  In fact, Kemp™s duties did not e
x-pand over time.
  In these circumstances, it appears doub
tful that 
Respondent intended to enlarge Kemp™s duties later to make 
them equal to those of Cannada and Pizarro.
 Respondent bears the burden of proving, by a pr
eponderance 
of the evidence, that Kemp possessed at lea
st one of the supe
r-visory powers listed in Section 2(11) of the Act.  Under the 

ﬁpreponderance of the evidenceﬂ standard, the pr
oponent of a 
claimed fact must prove that the ﬁfactﬂ is more likely than not 
to be true.  However, based on the present record, 
I cannot co
n-clude that it is more likely true than not true that Respondent 
ever assigned Kemp duties requiring the exercise of any supe
r-visory power.  In the absence of such duties, it seems very u
n-likely that Respondent would confer on Kemp any superv
isory 
authority.  I conclude that Kemp did not possess such a
uthority 
at any time.
 This conclusion does not depend on any ﬁsecondary indiciaﬂ 
of supervisory status, but it is consistent with those ind
icia.  For 
example, although the two clinical managers wore
 street 
clothes, Kemp continued to wear the same color scrubs she had 
worn as a medical assistant.
 To borrow Mark Twain™s memorable simile, I co
nclude that 
the duties of the two clinical managers were no more like 
Kemp™s duties than lightning resembles a l
ightning bug.  Ce
r-tainly, Kemp™s position had a similar
-sounding name, but a 
similarity of title does need not mean a similarity of respons
i-bility and authority.
 No evidence indicates that Respondent ever assigned Kemp 
to ﬁpinch hitﬂ for either of the clin
ical managers.  Kemp simply 
performed the same essentially clerical functions.  For all the 
reasons discussed above, I find that Kemp never po
ssessed any 
of the supervisory powers listed in Section 2(11) at any time.
 Kemp™s Union Activity
 In early May 2009
, someone placed an unsigned, scurrilous 
letter in McCrary™s mailbox.  The text of letter, ve
rbatim and 
with errors uncorrected, is as follows:
  Ms McCrory
  you gave kemp a new job, you such a low down dirty coward 
that you did tell any one.  Your shit has
 hit the fan.  No one 
trust you, 
you lie , and stab everyone in the back.  I bet kemp 
didn™t tell you that she went to the union mee
ting and voted , 
did she that going to get your ass.  Kemp just like you will sell 
 SOUTHSIDE MEDICAL CE
NTER
, INC
. 301 her soul to the devil.  Everyone from the
 top floor to ground 
floor know what a big liar you are.  You sit in that stinking o
f-fice of yours and don™t do anything but tell lies about what 
you do. I just want to let you know your time is at hand. You 
are about to get it.  Your time is at hand.  Pla
ying sick whe
n-ever something has to be done.  You don™t do anything but lie 
that™s have caught up with you. Nursing meeting g
oing to be 
what ? what fool will you have up their doing your job.  There 

is only one person in nursing that half way beloved in yo
u.  

But I don, know after I tell her what you and Kelly said about 
her.  So read this and watch faces Friday.
  Notwithstanding that the anonymous writer repea
tedly called 
McCrary a liar and made veiled threats (ﬁYour time is at handﬂ 

and ﬁYou are about to 
get itﬂ), and notwithstanding that the 
agitated and incoherent tone of the letter added to the apparent 
seriousness of the threats, McCrary did not conduct an invest
i-gation to identify the letter writer.  On cross
-examination, 
McCrary acknowledged that suc
h threats violated Respondent™s 
rules.  However, the record does not establish that Respondent 
made an effort to trace the unsigned letter or take action against 
its author.
 The Alleged 8(a)(1) Violations
 Respondent™s management did become concerned about 
one 
phrase in the letter:  ﬁI bet kemp didn™t tell you that she went to 
the union meeting and voted.
 . . .ﬂ  Human R
esources Director 
Williams began an investigation.  Williams credibly test
ified 
that she spoke with Kemp on May 4, 2009
, about her atten
d-anc
e at this meeting:
  [O]n May 4th, I met with Ms. Kemp in my office in refe
rence 
to her attendance at the bargaining unit meeting, she began to 

tell me that one of her coworkers did not have a way to go to 
the meeting and she had volunteered to take her and
 as she 
started telling me everything that had happened.  I asked her if 
she would have any problems in writing it because I couldn™t 
remember and she said that she didn™t have any problems in 
doing that.  She wrote down that she had attended the meeting 
on April 20th, she indicated at first that she didn™t go into the 
meeting.
  Two days later, Williams again met with Kemp.  A
ccording 
to Williams, Kemp changed her story, now saying that the 
un-ion meeting she attended was on March 20 rather than April 20.  

On that earlier date, Kemp had been a medical assi
stant and a 
member of the bargaining unit and clearly had the right to a
t-tend a 
union meeting.
 Based on Williams™ credited testimony, quoted above, I find 
that Respondent, by its human resources director, di
d question 
Kemp concerning her 
union activities.  The lawfulness or u
n-lawfulness of this conduct will be discussed in the ﬁLegal 
Analysisﬂ section below.
 As Williams™ testimony, quoted above, indicates, she r
e-quested that Kemp write out a statement.  Kemp 
did so, and 
gave it to Williams.  During Williams™ testimony, she respon
d-ed as follows to questions about Kemp™s statement:
  Q. Ms. Williams, further down it states that she, Ms. 
Kemp did not discuss her salary with anyone, why did, 
based on your conversat
ions with her, why did she speak 
to that issue, about salary?
 A. Probably because I asked her if she had discussed 
her sa
lary with anyone and she responded no.
 Q. Why did you care whether or not she discussed her 
salary with anyone?
 A. Well, I thought that
 as a manager, it was not profe
s-sional or it should not, her salary should not be discussed 
with anyone else, sometimes, for certain positions, we n
e-gotiate salaries, so the salaries may be different and then 
sometimes individuals will try to compare salar
ies accor
d-ing to what one manager is doing versus another manager 

to say that okay, if she™s doing this job, then she™s making 
‚x™ number of dollars because Ms. So and so is making ‚x™ 
number of dollars.
  Based on this testimony, which I credit, I find tha
t Human 
Resources Director Williams did ask Kemp whether she had 
discussed her salary with anyone.  The lawfulness or unlawfu
l-ness of this inquiry will be discussed under the ﬁLegal Anal
y-sisﬂ section below.
 As discussed above, Williams was concerned that K
emp had 
changed her story about when she attended the 
union meeting.  
She decided to investigate to ascertain whether the meeting had 
been in March or April.
 On May 8, 2009, Williams called the 
union hall and spoke 
with someone named Joyce, who told her th
at there had not 
been a 
union meeting on March 20.  Williams test
ified that she 
called Joyce more than once because, during the first tel
ephone 
conversation, she only asked about a 
union meeting on March 
20 but did not ask Joyce whether there had been a me
eting a 
month later, on April 20.
 Williams™ testimony suggests that she had some difficulty 
reaching the 
union hall the second time she called, and that she 
suspected that Joyce was not answering the phone.  Interim 

Director of Nursing McCrary lent her cel
l phone to Wi
lliams so 
that the number showing up on Joyce™s caller ID would not be 
identified with Respondent.  Williams testified that Joyce then 
answered, and verified that there had been a 
union meeting on 
April 20.
 Discharge of Kemp
  According to Huma
n Resources Director Williams, she and 
Respondent™s chief executive officer, David Williams, made 

the decision to discharge Kemp.  During her testimony, the 

human resources director identified three reasons for the dec
i-sion to terminate Kemp™s employment:
  Q. 
Again, I™m sorry again to interrupt you, I hear the 
narr
ative you™re giving me, but again what reason, what is 
it that ha
ppened?
 A. 
Well, she was untruthful about the dates and she did 
attend a union meeting as a manager of a corporation, 

which means a
t that time, she was representing the co
m-pany because she was ma
nagement.
 Q. 
So, again, the two basis that I have heard are that 
number one, she was not truthful in an investigation, in 

your estim
ation?
 A. 
Yes.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 302 Q. 
And number two, she was a manager and she 
at-tended a union meeting?
 A. 
Yes.
 Q. 
Other than those two items, was there any other 
conclusion that you drew from your investigation that 
caused you to di
scharge Ms. Kemp?
 A. 
She violated company policy.
 Q. 
Okay and what is the company policy?
 A. 
About th
e integrity of the corporation.
 Q. 
Is that written somewhere?
 A. 
Yes, it is.
 Q. 
Do you know
---? A. 
It™s under Major Violations.
 Q. 
Okay.
 A. 
And Major Violations warrant termination.
 Q. 
And the specific major violation of the company 
policy was what?
 A. 
The
 integrity of the corporation to put that at risk.
 Q. What was putting the integrity of the corporation at 
risk?
 A. 
Her actions.
 Q. 
And the actions being attending the union meeting?
 A. 
Yes.
 Q. 
And, so, was there any other reason, other than not 
being trut
hful, attending a union meeting as a manager and 
committing a major violation of company policy, was 
there any other reason that Ms. Kemp was discharged?
 A. 
No.
  Respondent has admitted that Human Resources Director 
Williams is its supervisor within the me
aning of Section 2(11) 
of the Act and its agent within the meaning of Section 2(13) of 
the Act.  Therefore, Williams™ testimony, quoted above, const
i-tutes an admission imputable to Respondent.
 Moreover, both Human Resources Director Williams and I
n-terim Di
rector of Nursing McCrary signed a May 14, 2009 

memo informing Kemp of her discharge.  The memo, titled 
ﬁTermination/Major Violation of Company Policy,ﬂ stated as 

follows:
  On March 24, 2009, you were promoted to Clinical Ma
nager.  
At that time, you were a
dvised that with this new manag
e-ment position, you are no longer a member of the Union.  On 
Monday, April 20, 2009 you were in attendance at a Union 
meeting.  You admitted attending the Union meeting.  This 

conduct endangers the integrity and reputation of
 Southside 
Medical Center, Inc.  This is a major violation of company 
policy.
  Therefore, your services are hereby terminated with Sout
hside 
Medical Center, Inc., effective t
oday, May 14, 2009.
  Significantly, this memo states only one reason for Kemp™s 
termination, her attendance at the 
union meeting.  It does not 
make any reference to Kemp™s truthfulness.  This mem
orandum 
is contemporaneous with the discharge, and I accord it more 
weight than Williams™ later testimony.  The 4
-month period 
between Kemp™s d
ischarge and Williams™ test
imony provided 
ample time to search for additional reasons to justify the di
s-charge.  I conclude that the asserted concern about Kemp™s 
truthfulness is such a makeweight reason added after the fact.  

Respondent™s further assertio
n that Kemp broke company pol
i-cy does not const
itute a separate reason because the company 
policy concerned attendance at union meetings.
 For the purpose of analysis, I will assume that at some point, 
management held a sincere and good
-faith belief that Ke
mp had 
lied about the date of the 
union meeting she a
ttended, rather 
than simply becoming confused about it.  Even making that 

assumption, I cannot conclude that management™s belief about 

Kemp™s truthfulness affected the decision to di
scharge her.  It 
seem
s quite unlikely that management would say not
hing in the 
discharge memo about an employee™s lack of candor if ma
n-agement had, in fact, considered that matter during the dec
i-sion
-making process.  Therefore, I conclude that Kemp™s trut
h-fulness, or, more exa
ctly, the perceived lack of truthfu
lness, 
was not a substantial or motivating factor in the decision to 
discharge her.
 Respondent discharged Kemp for engaging in 
union acti
vity.  
Whether or not that discharge was lawful depends on whether 
Kemp, in her new 
position, was outside the Act™s pr
otection.  
Although the Act protects employees, in most i
nstances it does 
not protect persons who meet the statutory definition of ﬁsupe
r-visorﬂ or who are ﬁmanagerial employeesﬂ as defined in the 

case law.
 Legal Analysis
 The Act defines the term ﬁemployeeﬂ and protects the rights 
of those who meet that definition to engage in certain activities, 

including forming, joining
, or assisting a labor o
rganization.  
The definition of employee excludes ﬁany individual e
mployed 
as a 
supervisorﬂ and in most instances, those who meet the 
definition of ﬁsupervisorﬂ do not enjoy the Act™s pr
otection.
 The present case turns on whether the person Respondent 
discharged, Amelia Kemp, falls within the Act™s def
inition of 
ﬁemployee,ﬂ 29 U.S.C. 
§ 152(3),  or ﬁsupervisor,ﬂ 29 U.S.C. § 

152(11).  Therefore, that question will be the first addressed in 
this legal analysis.
 Supervisory Status
 The burden of proving supervisory status rests with the party 
asserting such status.  
Barstow Community Hospit
al, 352 
NLRB 1052 (2008); 
Oakwood Healthcare, Inc.
, 348 NLRB 686 
(2006); 
Benchmark Mechanical Contractors, Inc.
, 327 NLRB 
829 (1999); 
Alois Box Co.,
 326 NLRB 1177 (1998); 
Youville 
Health Care Center, Inc.
, 326 NLRB 495, 496 (1998).  In this 
instance, Respo
ndent bears the burden of proving, by a prepo
n-derance of the evidence, that Kemp was a s
upervisor as defined 
by the Act.
 The Act defines ﬁsupervisorﬂ to mean ﬁany individual having 
authority, in the interest of the employer, to hire, transfer, su
s-pend, lay
 off, recall, promote, discharge, assign, reward, or 
discipline other employees, or responsibly to direct them, or to 
adjust their grievances, or effectively to recommend such a
c-tion, if in connection with the foregoing the exercise of such 
authority is no
t of a merely routine or clerical nature, but r
e-quires the use of independent judgment.ﬂ  See 29 U.S.C. § 
152(11).
 Thus, to warrant a conclusion that a particular person meets 
the statutory definition of supervisor, the evidence must esta
b- SOUTHSIDE MEDICAL CE
NTER
, INC
. 303 lish three elemen
ts:  (1) t
hat the individual had authority to 
perform one of the functions listed in the statute; (2) that the 
individual exercised this authority in the interest of the E
m-ployer;
 and (3) that the exercise of such authority is not of a 
merely routine or cl
erical nature but requires the use of ind
e-pendent judgment.
 For the reasons discussed above, as a matter of fact I have 
found that Kemp did not possess any of the powers listed in 
Section 2(11).  Because Respondent did not carry its burden of 

proving this 
first necessary element, the analysis need not pr
o-ceed to the second and third elements.
 However, this analysis does need to address legal a
rguments 
which Respondent raised to support its assertion that Kemp met 
the statutory definition of ﬁsupervisor.ﬂ  F
or example, R
e-spon
dent argues that the G
overnment™s theory ignores the well
-established principle that the first element of the test is satisfied 
if the putative supervisor merely 
possesses
 one of the po
wers 
listed in Section 2(11).  Respondent asserts, in
 effect, that the 
General Counsel™s theory, if adopted, would change the test by 
requiring proof that the person actually had exercised the po
w-er.
 In evaluating the evidence, I have focused on whether Kemp 
possessed
 one of the listed powers, not whether sh
e had exe
r-cised it.  However, looking for the existence of an as
-yet
-unexercised power presents something of a challenge
Šno 
blood test can detect whether someone has been infected with 
asymptomatic supervisory authority
Šso the method of searc
h-ing for it an
d the criteria applied warrant discussion.
 Proving the possession of authority requires proving more 
than the appearance of authority.  The evidence must man
ifest a 
real, even though as
-yet
-undrawn sword in the scabbard, and 
not merely a handle glued to th
e top of the sheath.
 In determining whether a person possesses supervisory a
u-thority, the Board thus examines whether the authority is real or 

simply illusory, the illusion created by some words on a piece 
of paper.  Mere ﬁpaper authorityﬂ is insufficient.
  Loyalhanna 
Care Center
, 352 NLRB 863 (2008); 
Training School of Vin
e-land
, 332 NLRB 1412, 1416, 1417 (2000).  The evidence must 
suffice to establish both that supervisory autho
rity actually 

existed and that its exercise required the use of independent 
jud
gment.  
Barstow Community Hospital
, above, citing 
Avante 
at Wilson
, 348 NLRB 1056, 1057 (2006).
 An employer
-created job description either may reflect an 
authentic grant of authority or create the illusion of autho
rity.  

Determining which is the case requi
res evidence external to the 
job description itself.  Accordingly, Board precedent holds that 
employer
-prepared job descriptions, a
lthough relevant, are not 
controlling.  See, e.g., 
Loyalhanna Care Center
, above, citing 
Oakwood Healthcare, Inc.
, above at 6
90 fn. 24.
 In the present case, other factors diminished the probative 
value of the job description which Respondent presented to 

prove Kemp™s supervisory authority.  Credited evidence esta
b-lished that this job description pertained to the position of ﬁcli
n-ical manager,ﬂ a position with different duties and responsibil
i-ties from those of the ﬁclinical manager (floater)ﬂ position held 

by Kemp.  Kemp™s duties, as a ﬁclinical manager (floater)ﬂ 
differed so markedly from those of the two ﬁclinical managersﬂ 
tha
t their job description had little relevance.
 Moreover, because of the job description™s vagueness and 
ambiguity, it provided little specific information even about the 
duties of the two ﬁclinical managers,ﬂ Cannada and Pizarro.  
For example, the job descr
iption stated that the person ﬁsupe
r-vises and coordinates administrative management functionsﬂ 
and that the person is ﬁresponsible for the supervision of all 

admi
nistrative functions and clinical services in conjunction 
with provider.ﬂ  The words ﬁsupervis
es and coordinates admi
n-istrative management functions,ﬂ taken literally, suggest that 

this individual supervises management personnel rather than 

bargaining unit employees.  However, in light of other ev
i-dence, such an interpretation certainly would appea
r to be err
o-neous.
 Because the job description refers to supervising ﬁfunctionsﬂ 
rather than employees, it does not reveal what e
mployees, if 
any, reported to the clinical managers or performed work su
b-ject to their oversight.  The job description also fal
ls short of 

sta
ting what types of authority the clinical managers exercised.
 Lacking such specific information, the ﬁclinical managerﬂ 
job description must be considered conclusory at best.  The 

Board has held that conclusory statements without suppor
ting 
evidence do not establish supervisory authority.  
Chevron Shi
p-ping Co.
, 317 NLRB 379, 381 fn. 6 (1995);  
Sears, Ro
ebuck & 
Co.
, 304 NLRB 193, 193 (1991).
 Respondent presented considerable evidence co
ncerning the 
duties of Cannada and Pizarro, and argued tha
t Kemp po
ssessed 
the same authority, even though she never exercised it.  Ce
r-tainly, Cannada and Pizarro held the title ﬁclinical managerﬂ 

and Kemp was called a ﬁclinical manager (floater),ﬂ but the 

similarity ends with the job title.  Based upon the limit
ed nature 
of Kemp™s duties, as compared to those of the other two clinical 
managers, Kemp might warrant the apt but hard
-to-pron
ounce 
acronym CMINO:  Clinical manager in name o
nly.
 Responsibility and authority typically go hand
-in-hand.  B
e-cause management
 did not direct Kemp to perform the fun
c-tions handled by the other two clinical managers, it seems u
n-likely Respondent would have endowed her with similar a
u-thority.  For the reasons discussed above, I have concluded that 
Respondent did not. 
 Managerial St
atus
 Respondent further argues that even if Kemp was not a s
u-pervisor, she was a ﬁmanagerial employeeﬂ outside the Act™s 

protection.  Managerial employees are those who ﬁform
ulate 
and effectuate management policies by expressing and making 
operative the de
cisions of their employer.ﬂ  
NLRB v. Bell Aer
o-space Co.
, 416 U.S. 267, 288 (1974).  These individ
uals, the 
Supreme Court observed, were ﬁmuch higher in the managerial 
structureﬂ than those explicitly mentioned by Co
ngress, which 
ﬁregarded [them] as so clea
rly outside the Act that no specific 

exclusionary provision was thought necessary.ﬂ 
NLRB v. Bell 
Aerospace Co.
, above, 416 U.S at 283; see also 
NLRB v. Yesh
i-va University
, 444 U.S. 672, 682 (1980).
 A managerial™s ﬁeffectuationﬂ of management policies e
n-tai
ls the exercise of independent discretion.  However, Kemp 
had no such discretion when she ﬁeffectuatedﬂ manag
ement 
policy by performing the assigned clerical tasks as d
irected.  
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 304 Mor
eover, the record does not establish that Kemp formulated 
management policy
 and I find that she did not.
 Accordingly, I conclude that Kemp was not a managerial 
employee excluded from the protection of the Act.  To the co
n-trary, I conclude that at all material times, Kemp was an e
m-ployee within the meaning of Section 2(3) of the A
ct, and ent
i-tled to its protection.
 The 
8(a)(1) Allegations
 During the hearing, the General Counsel amended the 
com-plaint to add allegations that on about May 4, 2009, Respon
d-ent, by Human Resources Director Ann Williams, interrogated 
employees about atten
dance at 
union meetings and about di
s-cussing their salaries.  The G
overnment a
sserts that Respondent 
thereby violated Section 8(a)(1) of the Act.
 For the reasons discussed above under the heading ﬁThe A
l-leged 8(a)(1) violations,ﬂ I find that Respondent™s h
uman r
e-sources director did ask Kemp if she had attended the 
union 
meeting and also asked her whether she had discussed her sal
a-ry with anyone.  At all times, Kemp has been an e
mployee fully 
protected by the Act.  Therefore, I will consider whether these 
questions interfered with, restrained, or coerced her in the exe
r-cise of rights guaranteed by Section 7 of the Act.  If so, R
e-spondent thereby violated Section 8(a)(1) of the Act.
 Determining whether the questioning was unlawful requires 
that all the circum
stances of the questioning be taken into a
c-count.  In 
Smith 
& Johnson Construction Co.
, 324 NLRB 970 
(1997), the Board affirmed the administrative law judge™s ana
l-ysis of certain statements alleged to violate Section 8(a)(1) of 

the Act.  The judge had desc
ribed the framework for that anal
y-sis in these terms:
  In deciding whether interrogation is unlawful, I am governed 

by the Board™s decision in 
Rossmore House
, 269 NLRB 1176 
(1984). In that case, the Board held that the lawfulness of 
questioning by employer
 agents about union sympathies and 
activities turned on the question of whether ﬁunder all circu
m-stances, the interrogation reasonably tends to restrain or inte
r-fere with the employees in the exercise of rights guaranteed 

by the Act.ﬂ  The Board in 
Rossmor
e House
 noted the [test set 
forth in 
Bourne Co. v. NLRB
, 332 F.2d 47 (2d Cir. 1964)] was 
helpful in making such an analysis. The 
Bourne
 test factors 
are as follows:
  1. 
The background, i.e. is there a history of employer 
hosti
lity and discrimination?
 2. 
The nature of the information sought, e.g. did the i
n-terrogator appear to be seeking information on which to 
base taking action against indivi
dual employees?
 3. 
The identity of the questioner, i.e. how high was he 
in the Company hierarchy?
 4. 
Place and metho
d of interrogation, e.g. was emplo
y-ee called from work to the boss™s office? Was there an a
t-mosphere of ﬁunnatural formalityﬂ?
 5. 
Truthfulness of the reply.
  First, I will use this test to evaluate Williams™ que
stioning of 
Kemp about her attendance at the 
union meeting.  As to the first 
factor, the record does not establish a history of employer ho
s-tility and discrimination.  Therefore, this factor weighs in favor 

of finding the questioning noncoercive. 
 However, the second factor weighs heavily in favor of
 fin
d-ing the interrogation coercive.  Not only did Williams seek 

information about Kemp™s protected activity, but she used that 
information as the basis for the decision to discharge her.
 The interrogation was conducted by the Respondent™s human 
resources 
manager, not by a firstline supervisor, and it was 
conducted at the main office, not in the workplace.  Mor
eover, 
there was not one questioning session but two.  Thus, the third 

and fourth factors also indicate that the questioning was coe
r-cive.
 As to the 
fifth factor, truthfulness of the reply, Kemp 
changed her statement on a material point, the date of the 
union 
meeting she attended.  The record suggests that Williams su
s-pected Kemp was not telling the truth, and Respo
ndent now 
asserts that one reason for
 discharging Kemp was her failing to 
tell the truth.  For reasons discussed above, however, I have 
concluded that Respondent actually discharged Kemp for one 
reason alone, her attendance at the 
union mee
ting.
 The record does not convince me that Kemp inten
tionally 
misrepresented the date of the 
union meeting she a
ttended, even 
though it does not rule out that possibility.  Because of the u
n-certainty on this point, I do not conclude that the fifth factor 
weighs either for or against a conclusion that the que
stioning 
was coercive.
 Considering all the factors together, I conclude that Wi
l-liams™ asking Kemp about her attendance at the 
union meeting 
was coercive and violated Section 8(a)(1) of the Act.
 Applying a similar analysis, I further conclude that Respon
d-ent interfered with, restrained
, and coerced employees in the 
exercise of their Section 7 rights when Williams asked Kemp if 
she had discussed her salary with anyone.  Well
-settled prec
e-dent establishes that an employer may not prohibit its emplo
y-ees from d
iscussing their wages.  
Double Eagle Hotel & Cas
i-no, 341 NLRB 112 (2004); 
Phoenix Transit System
, 337 NLRB 
510 (2002); 
IRIS U.S.A., Inc.
, 336 NLRB 1013 (2001).  Such a 
rule violates the Act even if not phrased in mandatory terms.  

Radisson Plaza Minneapoli
s, 307 NLRB 94 (1992).
 An interrogation after the fact, under the coercive circu
m-stances here, chills the exercise of employee rights in the same 

way.  Therefore, I find that Respondent violated Section 8(a)(1) 

of the Act, as alleged.
 Alleged 8(a)(3) Viola
tion
 In many cases, alleged discriminatory actions against e
m-ployees should be analyzed using the framework established by 

the Board in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  In a 
case invo
lving mixed motives for management™s decision to 
discipline or discharge an employee, the 
Wright Line
 fram
e-work provides a means of determining whether the employer 
would have made the same decision even in the absence of 
protected activity.
 However, in th
e present case, I have concluded that only one 
reason, Kemp™s attending a 
union meeting, motivated Respon
d-ent™s decision to discharge her.  Accordingly, a 
Wright Line
 mixed
-motive analysis would be neither helpful nor appropr
i- SOUTHSIDE MEDICAL CE
NTER
, INC
. 305 ate.  
Beverly Health & Rehabil
itation Services
, 346 NLRB 
1319 (2006); 
Phoenix Transit System
, above; 
Saia Motor 
Freight Line, Inc.
, 333 NLRB 929 (2001).
 In general, Section 8(a)(3) of the Act prohibits an employer 
from encouraging or discouraging membership in any labor 
organization by
 discrimination in regard to hire or tenure of 
employment or any term or condition of employment.  See 29 
U.S.C. § 158(a)(3).  Discharging an employee for attending a 
union meeting inherently discourages membership in a labor 

organization.  It also interfe
res with, restrains
, and coerces e
m-ployees in the exercise of their Section 7 rights.  Accordingly, I 
conclude that Respondent™s discharge of Kemp violated both 
Section 8(a)(3) and 8(a)(1) of the Act.
 REMEDY
 Respondent, having violated the Act, must take c
ertain a
c-tions to remedy those violations, i
ncluding posting the notice to 
employees attached hereto as Appendix A.  Before Respo
ndent 
unlawfully discharged Kemp, her work involved going to R
e-spondent™s various ﬁsatelliteﬂ facilities to check and 
correct t
he 
medical log
books and to make sure that the Banyon eme
rgency 
kit at each facility contained the specified supplies.  Respon
d-ent™s discharge of Kemp therefore could have a chil
ling effect 
on the willingness of employees at the various facilities to e
n-gage
 in activity protected by the Act.  Therefore, Respo
ndent 
should be required to post a notice not only at its pr
imary office 
but also in each of its ﬁsatelliteﬂ facilities in the Atlanta area.
 Respondent must also make Kemp whole, with inte
rest, for 
all lo
sses she suffered because Respondent unlawfully di
s-charged her.
 CONCLUSIONS OF 
LAW 1. Respondent, Southside Medical Center, Inc., is an e
m-ployer engaged in commerce within the meaning of Section 

2(2), (6)
, and (7) of the Act.
 2. The Charging Party, America
n Federation of State, Cou
n-ty and Municipal Employees, Local 1644, is a labor organiz
a-tion within the meaning of Section 2(5) of the Act.
 3. On or about May 4, 2009, Respondent Southside Medical 
Center, Inc., violated Section 8(a)(1) of the Act by interrog
ating 
an employee about her attendance at 
union mee
tings and about 
discussing her salary with other employees.
 4. On May 14, 2009, Respondent Southside Medical Center, 
Inc. violated Section 8(a)(3) and (1) of the Act by dischar
ging 
its employee Amelia Kemp
 because she engaged in union acti
v-ity protected by the Act.
 5. The unfair labor practices described in paragraphs 3 and 4 
above affect commerce within the meaning of Section 2(2), (6)
, and (7) of the Act.
  [Recommended Order omitted from p
ublication.]
  